UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1693


STEPHEN W. STONE,

                Plaintiff – Appellant,

          v.

SENECA SOUTH CAROLINA, CITY OF,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cv-03401-HFF)


Submitted:   April 22, 2010                   Decided:   May 12, 2010


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary C. McCormac, Clemson, South Carolina, for Appellant. Vance
J. Bettis, GIGNILLIAT, SAVITZ & BETTIS, L.L.P., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephen W. Stone appeals the district court’s order

granting summary judgment in favor of the City of Seneca on all

of Stone’s claims.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Stone v. City of Seneca, South Carolina,

No. 8:07-cv-03401-HFF (D.S.C. May 14, 2009).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2